DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 8/5/2019
	Claims 1-12 are pending.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/5/2019; 3/20/2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claim 12 is objected to because of the following informalities:   
Claim 12 is dependent upon itself, however claim 12 has been examined as dependent upon claim 11.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-12 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PURSIMO et al. (20140110168).
	With regard to claim 1,  PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), the drilling boom comprising: an elongated basic boom part (as seen in fig.1) having a first end (proximal section) movably connected to a carrier (2) of the rock drilling rig (1), and a distal second end (frontal section); a feed beam assembly (11) including at least a feed beam (11) arranged for to support a rock drilling machine (12), the feed beam assembly being located at the second end (frontal section fig.1) of the basic boom part; a front joint arrangement (5d, 5e) , the front joint arrangement including three successive and proximate front joints (5d, 5e, 5c fig.1) including a first front joint (that includes 5d, T,5e connected to the basic boom part, a third front joint (5e) connected to the feed beam assembly (11) and a second front joint (5d) being located between the first and third joint (5c, 5e); and  a plurality of boom actuators (16) arranged to move the drilling boom (fig.1) and the feed beam assembly (11), a turning axis of which is parallel to a longitudinal axis (S fig.1) of the basic boom part, wherein the second front joint is a feed tilt joint (5d) a turning axis of which is perpendicular to the turning axis of the roll-over joint ( fig.1), and wherein the third front joint (5e) is a feed swing joint of which is perpendicular to the turning axis of the feed tilt joint (fig.1), but has not clearly shown wherein the first front joint is a roll-over joint (as seen in fig.1). However, PURSIMO has discloses boom system (4) having six degree of freedom including multiple joints, it would have been obvious to one having ordinary skill in the art at the time of invention to provide also a rollover joint in order to allow the boom placed in different position (see par.0060).
With regard to claim 2, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein the first end (proximal end) of the basic boom part is provided with a rear joint assembly including a swing joint (R fig.1) arranged to turn the drilling boom (4) laterally relative to the rock drilling rig (1) and a lift joint boom 4 can be lifted and lowered by turning in direction R par 0059) arranged to turn the drilling boom (4) vertically.  
With regard to claim 3, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein the turning axis of the roll-over joint would be located on the longitudinal axis of the basic boom part (as seen in fig.1), whereby the turning axis and the longitudinal axis are concentric.  
With regard to claim 4, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein the turning axis of the feed tilt joint (T fig.1) is located closer to the roll over joint than the feed swing joint (S see fig.1) when seen in a longitudinal direction of the basic boom part.  
With regard to claim 5, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein the feed tilt joint (T fig.1) and the feed swing joint (S fig.1) are located on opposite sides of the turning axis of the roll-over joint.  
With regard to claim 6, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein orientation of the feed beam (11) of the feed beam assembly is parallel to the turning axis of the feed swing joint (S).  
With regard to claim 7, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein orientation of the feed beam (11) of the feed beam assembly(4) is perpendicular to the turning axis of the feed swing joint (S).  
With regard to claim 8, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein the basic boom part (4) is without any turnable or rotational joints between the first and second ends (see fig.1).  
With regard to claim 9, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein the front joint arrangement (5d, 5e, 5c fig.1) has a symmetric structure relative to the longitudinal axis of the basic boom part, whereby the drilling boom (4) is implementable either as a left or a right hand boom of the rock drilling rig.  
With regard to claim 10, PURSIMO discloses a drilling boom (4) of a rock drilling rig (1), wherein the boom actuators (16) are hydraulic actuators.  
With regard to claim 11, PURSIMO discloses a rock drilling boom (4) of a rock drilling rig (1), comprising: a movable carrier (2); at least one drilling boom (4), the at least one drilling boom being connected movably to the carrier (2) and equipped with a feed beam assembly (11) with a feed beam (11) ; and a rock drilling machine (12) supported  by the feed beam (11) wherein the at least one drilling boom (4) includes a plurality of boom joints (5a-5f) and boom actuators (16) arranged for orientating and positioning a drilling tool (12) connectable to the rock drilling machine (1) to drilling points at a drilling site.
With regard to claim 12, PURSIMO discloses a rock drilling boom (4) of a rock drilling rig (1), wherein the rock drilling machine (1) defines a drill center having a drill center height (as seen infig.1) which is a transverse distance measured to the turning axis of the roll-over joint, wherein the drill center height (fig.1) is considered at least 1000 mm.
Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731